SBC Communications Inc.


SUPPLEMENTAL RETIREMENT INCOME PLAN

Effective:               January 1, 1984
Revisions Effective: April 1, 2002

--------------------------------------------------------------------------------

SUPPLEMENTAL RETIREMENT INCOME PLAN

TABLE OF CONTENTS


1        Purpose............................................................................................1
2        Definitions........................................................................................1
3        Plan ("SRIP") Benefits.............................................................................4
         3.1       Termination of Employment/Vesting........................................................4
         3.2       Disability...............................................................................6
         3.3       Benefit Payout Alternatives..............................................................7
         3.4       Lump Sum Benefit Election...............................................................10
         3.5       Lump Sum Benefit Deferral Right for Participant Who Has a Termination of
                   Employment On or After December 31, 2001................................................10
         3.6       Special Lump Sum Benefit Election and Deferral Right for Participant Who Has a
                   Termination of Employment On or After June 19, 2001 and On or Before December 31, 2001..11
         3.7       Lump Sum Benefit Account Balance........................................................12
         3.8       One-Time Acceleration of Deferred Lump Sum Benefit......................................12
4        Death Benefits....................................................................................13
         4.1       Death...................................................................................13
         4.2       Disability..............................................................................13
         4.3       Termination of Employment...............................................................14
5        Payment...........................................................................................14
         5.1       Commencement of Payments................................................................14
         5.2       Withholding; Unemployment Taxes.........................................................14
         5.3       Recipients of Payments; Designation of Beneficiary......................................14
         5.4       Additional Benefit......................................................................15
         5.5       No Other Benefits.......................................................................15
         5.6       Small Benefit...........................................................................15
         5.7       Special Increases.......................................................................15
6        Conditions Related to Benefits....................................................................17
         6.1       Administration of Plan..................................................................17
         6.2       No Right to SBC Assets..................................................................17
         6.3       Trust Fund..............................................................................17
         6.4       No Employment Rights....................................................................18
         6.5       Modification or Termination of Plan.....................................................18
         6.6       Offset..................................................................................19
         6.7       Change in Status........................................................................19
7        Miscellaneous.....................................................................................19
         7.1       Nonassignability........................................................................19
         7.2       Non-Competition.........................................................................20
         7.3       Notice..................................................................................20
         7.4       Validity................................................................................21
         7.5       Applicable Law..........................................................................21
         7.6       Plan Provisions in Effect Upon Termination of Employment................................21



--------------------------------------------------------------------------------

SUPPLEMENTAL RETIREMENT INCOME PLAN

1 Purpose.


  The purpose of the Supplemental Retirement Income Plan (“Plan”) is to provide
Eligible Employees with retirement benefits to supplement benefits payable
pursuant to SBC’s qualified group pension plans.


2 Definitions.


  For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:


  Administrative Committee. “Administrative Committee” means a Committee
consisting of the Senior Executive Vice President-Human Resources and two or
more other members designated by the Senior Executive Vice President-Human
Resources who shall administer the Plan.


  Agreement. “Agreement” means the written agreement (substantially in the form
attached to this Plan) that shall be entered into between SBC by the Senior
Executive Vice President-Human Resources and a Participant to carry out the Plan
with respect to such Participant. Entry into a new Agreement shall not be
required upon amendment of the Plan or upon an increase in a Participant's
Retirement Percent (which increase shall nevertheless be utilized to determine
the Participant's benefits hereunder even though not reflected in the
Participant's Agreement), except entry into a new Agreement shall be required in
the case of an amendment which alters, to the detriment of a Participant, the
benefits described in this Plan as applicable to such Participant (See Section
6.5). Such new Agreement shall operate as the written consent required by
Section 6.5 of the Participant to such amendment.


  Beneficiary. “Beneficiary” shall mean any beneficiary or beneficiaries
designated by the Eligible Employee pursuant to the SBC Rules for Employee
Beneficiary Designations as may hereafter be amended from time-to-time
("Rules").


  Chairman. “Chairman” shall mean the Chairman of the Board of SBC
Communications Inc.


  Disability. “Disability” means any Termination of Employment prior to being
Retirement Eligible (without regard to the 5 Years of Service requirement
otherwise applicable to certain Participants age 55 or older) that the
Administrative Committee, in its complete and sole discretion, determines is by
reason of a Participant's total and permanent disability. The Administrative
Committee may require that the Participant submit to an examination by a
competent physician or medical clinic selected by the Administrative Committee.
On the basis of such medical evidence, the determination of the Administrative
Committee as to whether or not a condition of total and permanent disability
exists shall be conclusive.


  Earnings. “Earnings” means for a given calendar year the Participant's: (1)
bonus earned as a short term award during the calendar year but not exceeding
200% of the target amount of such bonus (or such other portion of the bonus as
may be determined by the Human Resources Committee of the Board of SBC), plus
(2) base salary before reduction due to any contribution pursuant to any
deferred compensation plan or agreement provided by SBC, including but not
limited to compensation deferred in accordance with Section 401(k) of the
Internal Revenue Code.


  Eligible Employee. “Eligible Employee” means an Officer or a non-Officer
employee of any SBC company who is designated by the Chairman as eligible to
participate in the Plan. Effective on and after July 1, 1994, only an Officer
may become an Eligible Employee. Notwithstanding the foregoing, the Chairman,
may, at any time and from time to time, exclude any Employee or group of
Employees from being deemed an “Eligible Employee” under this plan.


  Final Average Earnings. “Final Average Earnings” means the average of the
Participant’s Monthly Earnings for the thirty-six (36) consecutive months out of
the one hundred twenty (120) months next preceding the Participant’s Termination
of Employment which yields the highest average earnings. If the Participant has
fewer than thirty-six (36) months of employment, the average shall be taken over
his or her period of employment.


  GAAP Rate. “GAAP Rate” means the interest rate used for valuing Plan
liabilities for purposes of SBC’s financial statement reporting requirements for
the referenced period.


  Immediate Annuity Value. “Immediate Annuity Value” means the annual amount of
annuity payments that would be paid out of a plan on a single life annuity basis
if payment of the plan’s benefit was commenced immediately upon Termination of
Employment, notwithstanding the form of payment of the plan’s benefit actually
made to the Participant (i.e., joint and survivor annuity, lump sum, etc.) and
notwithstanding the actual commencement date of the payment of such benefit.


  Mid-Career Hire. “Mid-Career Hire” means an individual (i) initially hired or
rehired at age 35 or older into a position eligible for benefits under this Plan
or (ii) initially hired or rehired at age 35 or older who is subsequently
promoted to a position eligible for benefits under this Plan.


  Monthly Earnings. “Monthly Earnings” means one-twelfth (1/12) of Earnings.


  Mortality Tables. “Mortality Tables” means the mortality tables used for
purposes of valuing Plan liabilities for SBC’s financial statement reporting
requirements for the referenced period.


  Officer. “Officer” shall mean an individual who is designated as an officer
level Employee for compensation purposes on the records of SBC.


  Participant. A “Participant” means an Eligible Employee who has entered into
an Agreement to Participate in the Plan.


  Retire or Retirement. “Retire” or “Retirement” shall mean the Termination of
Employment of an Eligible Employee for reasons other than death, on or after the
earlier of the following dates: (1) the date the Eligible Employee is Retirement
Eligible or (2) the date the Eligible Employee has attained one of the following
combinations of age and service at Termination of Employment on or after April
1, 1997, except as otherwise indicated below:


Net Credited Service Age 10 Years of more 65 or older 20 Years of more 55 or
older 25 Years of more 50 or older 30 Years of more Any age


  With respect to an Eligible Employee who is granted an EMP Service Pension
under and pursuant to the provisions of the SBC Pension Benefit Plan -
Nonbargained Program (“SBCPBP”) upon Termination of Employment, the term
“Retirement” shall include such Eligible Employee’s Termination of Employment.


  Retirement Eligible. “Retirement Eligible” or “Retirement Eligibility” means
that a Participant has attained age 55 and, for an individual who becomes a
Participant on or after January 1, 2002, has five (5) Years of Service;
provided, however, if (1) the Participant is, or has been within the one year
period immediately preceding the relevant date, an Officer with 30 or more Years
of Service and has not attained age 55, or 2) the Participant has 15 or more
Years of Service and has not attained age 55 and is, or has been within the one
year period immediately preceding the relevant date, the Chairman or a Direct
Reporting Officer as such term is defined in SBC’s Schedule of Authorizations,
he shall nevertheless be deemed to be Retirement Eligible. Note: Any reference
in any other SBC plan to a person being eligible to retire with an immediate
pension pursuant to the SBC Supplemental Retirement Income Plan shall be
interpreted as having the same meaning as the term Retirement Eligible.


  Retirement Percent. “Retirement Percent” means the percent specified in the
Agreement with the Participant which establishes a Target Retirement Benefit
(see Section 3.1) as a percentage of Final Average Earnings.


  SBC. “SBC” means SBC Communications Inc.


  Service Factor. “Service Factor” means, unless otherwise agreed in writing by
the Participant and SBC, either (a) a deduction of 1.43 percent, or .715 percent
for Mid-Career Hires, multiplied by the number by which (i) thirty-five (or
thirty in the case of an Officer) exceeds (ii) the number of Years of Service of
the Participant, or (b) a credit of 0.715 percent multiplied by the number by
which (i) the number of Years of Service of the Participant exceeds (ii)
thirty-five (or thirty in the case of an Officer). For purposes of the above
computation, a deduction shall result in the Service Factor being subtracted
from the Retirement Percent whereas a credit shall result in the Service Factor
being added to the Retirement Percent.


  Termination of Employment. “Termination of Employment” means the ceasing of
the Participant’s employment from the SBC controlled group of companies for any
reason whatsoever, whether voluntarily or involuntarily.


  Year. A “Year” is a period of twelve (12) consecutive calendar months.


  Years of Service. “Years of Service” means the number of each complete years
of continuous, full-time service as an employee beginning on the date when a
Participant first began such continuous employment with any SBC company and on
each anniversary of such date, including service prior to the adoption of this
Plan.


3 Plan (“SRIP”) Benefits.


  3.1 Termination of Employment/Vesting.


  With respect to (1) a person who becomes a Participant prior to January 1,
1998, or (2) a person who prior to January 1, 1998 is an officer of a Pacific
Telesis Group (“PTG”) company and becomes a Participant after January 1, 1998,
upon such a Participant’s Termination of Employment, SBC shall pay to such
Participant a SRIP Benefit in accordance with Section 3.3. The amount of such
SRIP Benefit is calculated as follows:


  Final Average Earnings

x Revised Retirement Percentage

= Target Retirement Benefit - Immediate Annuity Value of any SBC/PTG Qualified
Pensions

- Immediate Annuity Value of any other SBC/PTG Non-Qualified Pensions other than
SRIP

= Target Benefit

- Age Discount

= Annual Value of Life with 10 Year Certain SRIP Benefit immediately payable
upon Termination of Employment


  With respect to a person who is appointed an Officer and becomes a Participant
on or after January 1, 1998, upon such a Participant’s Termination of
Employment, SBC shall pay to such Participant a SRIP Benefit in accordance with
Section 3.3. The amount of such SRIP Benefit is calculated as follows:


  Final Average Earnings x Revised Retirement Percentage = Target Retirement
Benefit

- Age Discount

= Discounted Target Benefit - Immediate Annuity Value of any SBC/PTG Qualified
Pensions

- Immediate Annuity Value of any other SBC/PTG Non-Qualified Pensions, other
than SRIP

= Annual Value of Life with 10 Year Certain SRIP Benefit immediately payable
upon Termination of Employement


  Where in both of the above cases the following apply:


  (a) Revised Retirement Percentage = Retirement Percent + Service Factor


  (b) For purposes of determining the Service Factor, the Participant's actual
Years of Service as of the date of Termination of Employment, to the day, shall
be used.


  (c) For purposes of determining the Final Average Earnings, the Participant's
Earnings history as of the date of Termination of Employment shall be used.


  (d) Age Discount means the Participant's SRIP Benefit shall be decreased by
five-tenths of one percent (.5%) for each month that the date of the
commencement of payment precedes the date on which the Participant will attain
age 60.


  Notwithstanding the foregoing, if at the time of Termination of Employment the
Participant (1) is, or has been within the one year period immediately preceding
Participant’s Termination of Employment, an Officer with 30 or more Years of
Service or (2) has 15 or more Years of Service and is, or has been within the
one year period immediately preceding Participant’s Termination of Employment,
the Chairman or a Direct Reporting Officer, such Participant’s Age Discount
shall be zero.


  Except to true up for an actual short term award paid following Termination of
Employment, there shall be no recalculation of a Participant’s SRIP Benefit
following a Participant’s Termination of Employment.


  If a Participant who has commenced payment of his or her SRIP Benefit dies,
his or her Beneficiary shall be entitled to receive the remaining SRIP Benefit
in accordance with the Benefit Payout Alternative elected or deemed elected by
the Participant. If the Participant had elected the Lump Sum Benefit, such
Beneficiary may make an election under Section 3.8. If a Participant dies while
in active service, Section 4 shall apply.


  Notwithstanding any other provision of this Plan, upon any Termination of
Employment of the Participant for a reason other than death or Disability, SBC
shall have no obligation to the Participant under this Plan if the Participant
has less than 5 Years of Service at the time of Termination of Employment.


  3.2 Disability.


  Upon a Participant’s Disability and application for benefits under the Social
Security Act as now in effect or as hereinafter amended, the Participant will
continue to accrue Years of Service during his or her Disability until the
earliest of his or her:


  (a) Recovery from Disability,


  (b) Retirement (determined without regard to the 5 Years of Service
requirement otherwise applicable to certain Participants age 55 or older), or


  (c) Death.


  Upon the occurrence of either (a) Participant’s recovery from Disability prior
to his or her Retirement Eligibility if Participant does not return to
employment, or (b) Participant’s Retirement (determined without regard to the 5
Years of Service requirement otherwise applicable to certain Participants age 55
or older), the Participant shall be entitled to receive a SRIP Benefit in
accordance with Section 3.1.


  For purposes of calculating the foregoing benefit, the Participant’s Final
Average Earnings shall be determined using his or her Earnings history as of the
date of his or her Disability.


  If a Participant who continues to have a Disability dies prior to his or her
Retirement Eligibility (without regard to the 5 Years of Service requirement
otherwise applicable to certain Participants age 55 or older), the Participant
will be treated in the same manner as if he or she had died while in employment
(See Section 4.1).


  3.3 Benefit Payout Alternatives.


  The normal form of a Participant’s benefits hereunder shall be a Life with
10-Year Certain Benefit as described in Section 3.3(a). However, a Participant
may elect in his or her Agreement or in a subsequently filed election to convert
his or her benefits hereunder, into one of the Benefit Payout Alternatives
described in Section 3.3(b), 3.3(c) or 3.3(d).


  (a) Life with a 10-Year Certain Benefit. An annuity payable during the longer
of (i) the life of the Participant or (ii) the 10-year period commencing on the
date of the first payment and ending on the day next preceding the tenth
anniversary of such date (the "Life With 10-Year Certain Benefit"). If a
Participant who is receiving a Life with 10-Year Certain Benefit dies prior to
the expiration of the 10-year period described in this Section 3.3(a), the
Participant's Beneficiary shall be entitled to receive the remaining Life With
10-Year Certain Benefit installments which would have been paid to the
Participant had the Participant survived for the entire such 10-year period.


  (b) Joint and 100% Survivor Benefit. A joint and one hundred percent (100%)
survivor annuity payable for life to the Participant and at his or her death to
his or her Beneficiary, in an amount equal to one hundred percent (100%) of the
amount payable during the Participant's life, for life (the "Joint and 100%
Survivor Benefit").


  (c) Joint and 50% Survivor Benefit. A joint and fifty percent (50%) survivor
annuity payable for life to the Participant and at his or her death to his or
her Beneficiary, in an amount equal to fifty percent (50%) of the amount payable
during the Participant's life, for life (the "Joint and 50% Survivor Benefit").


  (d) Lump Sum Benefit. Effective for a Termination of Employment on or after
June 19, 2001, if the Participant has attained the age of fifty-five years as of
his or her Termination of Employment, the Participant is eligible to receive a
lump sum benefit as described in Section 3.4 or Section 3.6.


  The Benefit Payout Alternatives described in Section 3.3(b), 3.3(c) and 3.3(d)
shall be the actuarially determined equivalent (as determined by the
Administrative Committee in its complete and sole discretion) of the Life With
10-Year Certain Benefit that is converted by such election.


  Any election made pursuant to this Section 3.3 may be made in the
Participant’s Agreement or in a timely filed benefit payout election form. A
Participant may elect in his or her Agreement or in a timely filed benefit
payout election form to defer the time by which he or she is required to elect
one of the foregoing forms of Benefit Payout Alternatives. A benefit payout
election form is timely filed only if it is delivered by the Participant, in
writing, telecopy, email or in another electronic format, to the Administrative
Committee no later than the last day of the calendar year preceding the calendar
year in which Participant’s Termination of Employment takes place or other
benefit payment under this Plan commences.


  If a Participant’s Agreement or benefit payout election form fails to show an
election of a Benefit Payout Alternative, or if the Participant having chosen to
defer his or her benefit election, fails to make a timely election of benefits,
such Participant shall be deemed to have elected and such Participant’s form of
benefit shall be the Life With 10-Year Certain Benefit which is described in
Section 3.3(a).


  Notwithstanding the foregoing, in the event of the death of a designated
annuitant during the life of the Participant, the Participant’s election to have
a Benefit Payout Alternative described in Section 3.3(b) or 3.3(c) shall be
deemed to be revoked, in which event, subject to the conditions and limitations
specified in the immediately preceding paragraph, or within the ninety-day
period following the death of the annuitant if such period would end later than
the time allowed for an election by the immediately preceding paragraph, the
Participant may elect to have his or her benefit, or remaining benefit, under
the Plan, as the case may be, paid in any of the forms described in Sections
3.3(a), 3.3(b) or 3.3(c). In the event the Participant’s designated annuitant
predeceases the Participant and the Participant fails to make a timely election
in accordance with the provisions of the immediately preceding sentence, the
Participant’s benefit, or remaining benefit, as the case may be, shall be paid
or reinstated, as the case may be, in the form of a Life With 10-Year Certain
Benefit as described in Section 3.3(a). Any conversion of benefit from one form
to another pursuant to the provisions of this paragraph shall be subject to
actuarial adjustment (as determined by the Administrative Committee in its
complete and sole discretion) such that the Participant’s new benefit is the
actuarial equivalent of the Participant’s remaining prior form of benefit.
Payments pursuant to Participant’s new form of benefit shall be effective
commencing with the first monthly payment for the month following the death of
the annuitant.


  Notwithstanding any other provision of this Plan to the contrary, payment in
the form of a Benefit Payout Alternative described in Section 3.3(b) or 3.3(c),
with a survivor annuity for the benefit of the Participant’s spouse as
Beneficiary, may be waived by the annuitant with the consent of the Participant
in the event of the divorce (or legal separation) of said annuitant from said
Participant. In such event, the Participant’s benefit shall be reinstated to the
remainder of the Life with 10-Year Certain Benefit as described in Section
3.3(a) (i.e., the 10-Year period as described in Section 3.3(a) shall be the
same 10-year period as if such form of benefit was the form of benefit
originally selected and the expiration date of such period shall not be extended
beyond its original expiration date) effective commencing with the first monthly
payment following receipt of the waiver and Participant consent in a form
acceptable to the Administrative Committee. A waiver of the type described in
this paragraph shall be irrevocable.


  3.4 Lump Sum Benefit Election.


  A Participant who has attained the age of fifty-five (55) years as of his or
her Termination of Employment and whose Termination of Employment occurs after
December 31, 2001 shall be eligible to make an election for a Lump Sum Benefit.
A Lump Sum Benefit Election may be made in the calendar year immediately
preceding the calendar year in which the Participant attains age fifty-five
(55); provided, however, such election shall not be effective unless the
Participant attains age fifty-five on or before such Participant’s Termination
of Employment, and, in such event, the Participant shall be deemed to have
elected the Benefit Payout Alternative described in Section 3.3(a).


  The amount of such Participant’s Lump Sum Benefit shall be calculated as of
the Participant’s Termination of Employment applying the Mortality Tables and
the GAAP Rate, both as in effect as of the end of the calendar year immediately
preceding the Participant’s Termination of Employment, but using the
Participant’s age, Years of Service and other factors as of the Participant’s
Termination of Employment.


  3.5 Lump Sum Benefit Deferral Right for Participant Who Has a Termination of
Employment On or After December 31, 2001.


  A Participant who elects a Lump Sum Benefit under Sections 3.3(d) and 3.4 may,
contemporaneous with such Lump Sum Benefit election, elect to defer all or a
portion of the Lump Sum Benefit (including any interest accrued thereon as
provided in Section 3.7) in accordance with a payment schedule timely elected by
the Participant; provided, however, (i) the Participant must defer the receipt
of one hundred percent (100%) of such Lump Sum Benefit (including any interest
thereon) until the later of (A) his or her Termination of Employment or (B)
March 1 of the calendar year in which the Participant realizes a Termination of
Employment; (ii) the Participant must defer the receipt of at least seventy
percent (70%) of such Lump Sum Benefit (excluding any interest accrued thereon
as provided in Section 3.7) until at least the third (3rd) anniversary of such
Participant’s Termination of Employment; and (iii) the Participant may not defer
the receipt of all or any portion of such Lump Sum Benefit, including any
interest accrued thereon, beyond the twentieth (20th) calendar year after such
Participant’s Termination of Employment. The payment schedule elected by a
Participant must comply with the rules for payment schedules as adopted by the
Administrative Committee (as determined by the Administrative Committee in its
sole and absolute discretion), which, for example, may require payment of
principal to be made no more frequently than once per calendar year.


  If a Participant who timely elects to defer the receipt of a Lump Sum Benefit
under this Section 3.5 fails to timely elect a payment schedule or if such
Participant’s timely filed payment schedule does not comply with the rules for
payment schedules, (i) thirty percent (30%) of such Participant’s Lump Sum
Benefit shall be paid to the Participant upon the later of (A) such
Participant’s Termination of Employment, or (B) March 1 of the calendar year in
which the Participant realizes a Termination of Employment, and (ii) the
remaining seventy percent (70%) (plus any interest accrued thereon as provided
in Section 3.7) shall be paid to the Participant on the third (3rd) anniversary
of such Participant’s Termination of Employment.


  3.6 Special Lump Sum Benefit Election and Deferral Right for Participant Who
Has a Termination of Employment On or After June 19, 2001 and On or Before
December 31, 2001.


  A Participant who has a Termination of Employment on or after June 19, 2001
and on or before December 31, 2001 and who is 55 years of age or older on his or
her Termination of Employment may, on or before December 31, 2001, file an
election for a Lump Sum Benefit, and, contemporaneous with such Lump Sum Benefit
election, elect to defer all or a portion of the Lump Sum Benefit (including any
interest accrued thereon as provided in Section 3.7) in accordance with a timely
filed payment schedule elected by the Participant; provided, however, (i) the
Participant must defer the receipt of one hundred percent (100%) of such Lump
Sum Benefit (excluding any interest thereon) until March 1, 2002; (ii) the
Participant must defer the receipt of at least seventy percent (70%) of such
Lump Sum Benefit (excluding any interest accrued thereon as provided in Section
3.7) until at least the third (3rd) anniversary of such Participant’s
Termination of Employment; and (iii) the Participant may not defer the receipt
of all or any portion of such Lump Sum Benefit (including any interest accrued
thereon) beyond the twentieth (20th) calendar year after such Participant’s
Termination of Employment. Unless the Participant elects otherwise, if SRIP
Benefits have commenced at the time of the Lump Sum election, they shall
continue until March 1, 2002. The payment schedule elected by a Participant must
comply with the rules for payment schedules as adopted by the Administrative
Committee (as determined by the Administrative Committee in its sole and
absolute discretion).


  If a Participant who timely elects to defer the receipt of a Lump Sum Benefit
under this Section 3.6 fails to timely elect a payment schedule or if such
Participant’s timely filed payment schedule does not comply with the rules for
payment schedules, (i) thirty percent (30%) of such Participant’s Lump Sum
Benefit shall be paid to the Participant upon March 1, 2002, and (ii) the
remaining seventy percent (70%) (plus any interest accrued thereon as provided
in Section 3.7) shall be paid to the Participant on the third (3rd) anniversary
of such Participant’s Termination of Employment.


  3.7 Lump Sum Benefit Account Balance.


  The Administrative Committee shall maintain a Lump Sum Benefit account balance
on its books and records for each Participant (or Beneficiary) that elects a
Lump Sum Benefit. During such period of time that all or any portion of a
Participant’s Lump Sum Benefit is not paid, interest shall be credited using the
same methodology used by SBC for financial accounting purposes using the GAAP
Rate that was used to calculate such Participant’s Lump Sum Benefit. Payments of
principal and interest shall be deducted from the Lump Sum Benefit account
balance.


  3.8 One-Time Acceleration of Deferred Lump Sum Benefit.


  Participants who realize a Termination of Employment on or after June 19, 2001
who timely elected a Lump Sum Benefit under Section 3.3(d) may make a one-time,
irrevocable election to accelerate the payment of their unpaid Lump Sum Benefit,
if any, subject to the following conditions and limitations. The Participant’s
election to accelerate his unpaid Lump Sum Benefit, if any, must be received by
the Administrative Committee on or before the last day of the calendar year
immediately preceding the calendar year in which such unpaid Lump Sum Benefit
distribution is to be made. Such distribution shall be made on March 1 of the
calendar year immediately following the calendar year in which such acceleration
election is made (the “Accelerated Distribution Date”); provided, however, a
Participant who makes a Lump Sum Benefit acceleration election pursuant to this
Section 3.8 whose Termination of Employment occurred within three (3) years of
the Accelerated Distribution Date shall receive thirty percent (30%) of such
Lump Sum Benefit on the Accelerated Distribution Date and the remaining seventy
percent (70%) of such Lump Sum Benefit (plus accrued interest as provided in
Section 3.7) on the third (3rd) anniversary of such Participant’s Termination of
Employment.


4 Death Benefits.


  4.1 Death.


  If a Participant dies prior to his or her Retirement, a pre-retirement death
benefit will be calculated and paid as though the Participant had Retired
(determined without regard to the 5 Years of Service requirement otherwise
applicable to certain Participants age 55 or older) on the day prior to the date
of death. Notwithstanding the provisions of Section 3.3, if a Participant’s
Agreement or benefit payout election form fails to show an election of a Benefit
Payout Alternative, or if the Participant, having chosen to defer his benefit
election, failed to make a timely election of a Benefit Payout Alternative prior
to his or her death, the form of the pre-retirement death benefit shall, at the
option of the Participant’s Beneficiary, be either the Life With 10-Year Certain
Benefit form of the Participant’s benefit, a Beneficiary Life Annuity (as such
term is hereinafter described) based on the life expectancy of the Beneficiary,
or, if the Participant was eligible to make a Lump Sum Benefit election as of
his or her date of death, a Lump Sum Benefit (calculated in the manner described
in this Section 4.1). If paid as a Beneficiary Life Annuity based on the Life of
the Beneficiary, such benefit shall be the actuarially determined equivalent (as
determined by the Administrative Committee in its complete and sole discretion)
of the Life With 10-Year Certain Benefit; provided, however, should the
Beneficiary die prior to the payment to the Beneficiary of the total dollar
amount of the Life with 10-Year Certain Benefit, the remaining dollar balance of
such Life With 10-Year Certain Benefit shall be paid in accordance with the
Participant’s beneficiary designation and the Rules at the same monthly rate of
payment as would have been the monthly payment pursuant to the 10-year payment
schedule had the Life With 10-Year Certain Benefit been selected. For purposes
of this Section 4.1, a Lump Sum Benefit shall be calculated in the same manner
as provided in Section 3.4 as if the Participant were alive; e.g., calculated as
of the Participant’s Death applying the Mortality Tables and the GAAP Rate, both
as in effect as of the end of the calendar year immediately preceding the
Participant’s Death, but using the Participant’s age, Years of Service and other
factors as of the Participants date of death.


  4.2 Disability.


  In the event that a Participant terminates employment prior to Retirement by
reason of a Disability that entitles the Participant to continue to accrue Years
of Service until Retirement Eligibility pursuant to Section 3.2 and thereafter
dies after attaining Retirement Eligibility (without regard to the 5 Years of
Service requirement otherwise applicable to certain Participants age 55 or
older), the Employer shall pay to the Participant’s Beneficiary the Death
Benefit specified in Section 4.1 based on the Participant’s Monthly Earnings for
the twelve (12) months preceding his or her Disability. No death benefit shall
be payable if the Participant dies prior to attaining Retirement Eligibility
(without regard to the 5 Years of Service requirement otherwise applicable to
certain Participant's age 55 or older).


  4.3 Termination of Employment.


  If a Participant terminates employment other than by reason of Disability
prior to Retirement Eligibility (without regard to the 5 Years of Service
requirement otherwise applicable to certain Participants age 55 or older), no
death benefit shall be payable to the Participant’s Beneficiary.


5 Payment.


  5.1 Commencement of Payments.


  Notwithstanding the designation of a specific date for payment of a
distribution hereunder, commencement of payments under this Plan may be delayed
for administrative reasons in the discretion of the Administrative Committee,
but shall begin not later than sixty (60) days following the occurrence of an
event which entitles a Participant (or a Beneficiary) to payments under this
Plan.


  5.2 Withholding; Unemployment Taxes.


  To the extent required by the law in effect at the time payments are made or
deferred hereunder, any taxes required to be withheld by the Federal or any
state or local government shall be withheld from payments or deferrals made
hereunder.


  5.3 Recipients of Payments; Designation of Beneficiary.


  All payments to be made under the Plan shall be made to the Participant during
his or her lifetime, provided that if the Participant dies prior to the
completion of such payments, then all subsequent payments under the Plan shall
be made to the Participant’s Beneficiary or Beneficiaries.


  In the event of the death of a Participant, distributions/benefits under this
Plan shall pass to the Beneficiary (ies) designated by the Participant in
accordance with the Rules.


  5.4 Additional Benefit.


  The reduction of any benefits payable under the SBC Pension Benefit Plan
(“SBCPBP”), which results from participation in the SBC Senior Management
Deferred Compensation Program of 1988, will be restored under this Plan.


  5.5 No Other Benefits.


  No benefits shall be paid hereunder to the Participant or his or her
Beneficiary except as specifically provided herein.


  5.6 Small Benefit.


  Notwithstanding any election made by the Participant, the Administrative
Committee in its sole discretion may pay any benefit in the form of a lump sum
payment if the lump sum equivalent amount is or would be less than $10,000 when
payment of such benefit would otherwise commence.


  5.7 Special Increases.


  5.7.1 1990 Special Increase.


    Notwithstanding any other provision of this Plan to the contrary:


  (a) Effective July 1, 1990, the monthly pension benefit amount then being paid
hereunder to a retired Participant whose Plan payments began before January 1990
shall be increased by 1/30 of 5.0% for each month from and including January
1988 or the month in which said Participant's pension payments began, whichever
is later, through and including June 1990, inclusive.


  (b) Effective July 1, 1990, the present and/or future monthly payment
hereunder of a surviving annuitant of a Participant whose Plan payments began
before January 1990 or of a Participant who died in active service before
January 1990, shall be increased by the same percentage as the related pension
was or would have been increased under the provisions of Paragraph (a) of this
Section 5.7.1.


  5.7.2 Enhanced Management Pension (EMP) Flow-Through for Participant Receiving
Other than an SBCPBP "Cash Balance" Benefit.


    Notwithstanding any other provision of this Plan to the contrary:


  (a) Effective December 30, 1991, a Participant who as of the date of his or
her Retirement satisfies the requirements for a service pension under the terms
of the SBCPBP as it existed prior to December 30, 1991, shall have his or her
SRIP Benefit determined without subtracting any increase in his or her SBCPBP
(or successor plan) pension amount attributable to the Enhanced Management
Pension ("EMP") provisions thereof, i.e., EMP benefits will "flow-through" to
the Participant; provided, however, such additional benefit amounts
corresponding to term of employment extending beyond age 65 through application
of the EMP provisions shall be subtracted.


  (b) EMP flow-through shall not apply in the case of any person who becomes an
Eligible Employee after December 31, 1997.


  5.7.3 1993 Special Increase and Subsequent Special Increases.


    Notwithstanding any other provision of this Plan to the contrary:


    Effective July 1, 1993, the monthly pension benefit amount then being paid
hereunder to (1) all retired Participants whose Plan payments began before July
1, 1993, (2) then current and contingent annuitants of such retired Participants
who elected one of the Plan's survivor annuities and (3) then current annuitants
of employees who before July 1, 1993 died in active service shall be increased
in the same percentages as the SBCPBP ad hoc pension increase percentages
effective July 1, 1993.


  (b) Any time after July 1, 1993 that the SBCPBP is amended to provide for an
ad hoc pension increase for SBCPBP nonbargained participants, the same
percentage increase shall apply to Plan benefit amounts.


6 Conditions Related to Benefits.


  6.1 Administration of Plan.


  The Administrative Committee shall be the sole administrator of the Plan and
will, in its discretion, administer, interpret, construe and apply the Plan in
accordance with its terms. The Administrative Committee shall further establish,
adopt or revise such rules and regulations as it may deem necessary or advisable
for the administration of the Plan. All decisions of the Administrative
Committee shall be final and binding unless the Board of Directors should
determine otherwise.


  6.2 No Right to SBC Assets.


  Neither a Participant nor any other person shall acquire by reason of the Plan
any right in or title to any assets, funds or property of any SBC company
whatsoever including, without limiting the generality of the foregoing, any
specific funds or assets which SBC, in its sole discretion, may set aside in
anticipation of a liability hereunder, nor in or to any policy or policies of
insurance on the life of a Participant owned by SBC. No trust shall be created
in connection with or by the execution or adoption of this Plan or any
Agreement, and any benefits which become payable hereunder shall be paid from
the general assets of SBC. A Participant shall have only a contractual right to
the amounts, if any, payable hereunder unsecured by any asset of SBC.


  6.3 Trust Fund.


  SBC shall be responsible for the payment of all benefits provided under the
Plan. At its discretion, SBC may establish one or more trusts, for the purpose
of providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of SBC’s
creditors. To the extent any benefits provided under the Plan are actually paid
from any such trust, SBC shall have no further obligation with respect thereto,
but to the extent not so paid, such benefits shall remain the obligation of, and
shall be paid by SBC.


  6.4 No Employment Rights.


  Nothing herein shall constitute a contract of continuing employment or in any
manner obligate any SBC company to continue the service of a Participant, or
obligate a Participant to continue in the service of any SBC company and nothing
herein shall be construed as fixing or regulating the compensation paid to a
Participant.


  6.5 Modification or Termination of Plan.


  This Plan may be modified or terminated at any time in accordance with the
provisions of SBC’s Schedule of Authorizations. A modification may affect
present and future Eligible Employees. SBC also reserves the sole right to
terminate at any time any or all Agreements. In the event of termination of the
Plan or of a Participant’s Agreement, a Participant shall be entitled to
benefits hereunder, if prior to the date of termination of the Plan or of his or
her Agreement, such Participant has attained 5 Years of Service, in which case,
regardless of the termination of the Plan/Participant’s Agreement, such
Participant shall be entitled to benefits at such time as provided in and as
otherwise in accordance with the Plan and his or her Agreement, provided,
however, Participant’s benefit shall be computed as if Participant had
terminated employment as of the date of termination of the Plan or of his or her
Agreement; provided further, however, Participant’s service subsequent to
Plan/Agreement termination shall be recognized for purposes of reducing or
eliminating the Age discount provided for by Section 3.1(d). No amendment,
including an amendment to this Section 6.5, shall be effective, without the
written consent of a Participant, to alter, to the detriment of such
Participant, the benefits described in this Plan as applicable to such
Participant as of the effective date of such amendment. For purposes of this
Section 6.5, an alteration to the detriment of a Participant shall mean a
reduction in the amount payable hereunder to a Participant to which such
Participant would be entitled if such Participant terminated employment at such
time, or any change in the form of benefit payable hereunder to a Participant to
which such Participant would be entitled if such Participant terminated
employment at such time. Any amendment which reduces Participant’s benefit
hereunder to adjust for a change in his or her pension benefit resulting from an
amendment to any company-sponsored defined benefit pension plan which changes
the pension benefits payable to all employees, shall not require the
Participant’s consent. Written notice of any amendment shall be given to each
Participant.


  6.6 Offset.


  If at the time payments or installments of payments are to be made hereunder,
a Participant or his or her Beneficiary or both are indebted to any SBC company,
then the payments remaining to be made to the Participant or his or her
Beneficiary or both may, at the discretion of the Board of Directors, be reduced
by the amount of such indebtedness; provided, however, that an election by the
Board of Directors not to reduce any such payment or payments shall not
constitute a waiver of such SBC company’s claim for such indebtedness.


  6.7 Change in Status.


  In the event of a change in the employment status of a Participant to a status
in which he is no longer an Eligible Employee, the Participant shall immediately
cease to be eligible for any benefits under this Plan except such benefits as
had previously vested. Only Participant’s Years of Service and Earnings history
prior to the change in his employment status shall be taken into account for
purposes of determining Participant’s vested benefits hereunder.


7 Miscellaneous.


  7.1 Nonassignability.


  Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt of the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.


  7.2 Non-Competition.


  Notwithstanding any other provision of this Plan, all benefits provided under
the Plan with respect to a Participant shall be forfeited and canceled in their
entirety if the Participant, without the consent of SBC and while employed by
SBC or any subsidiary thereof or within three (3) years after termination of
such employment, engages in competition with SBC or any subsidiary thereof or
with any business with which SBC or a subsidiary or affiliated company has a
substantial interest (collectively referred to herein as “Employer business”)
and fails to cease and desist from engaging in said competitive activity within
120 days following receipt of written notice from SBC to Participant demanding
that Participant cease and desist from engaging in said competitive activity.
For purposes of this Plan, engaging in competition with any Employer business
shall mean engaging by the Participant in any business or activity in the same
geographical market where the same or substantially similar business or activity
is being carried on as an Employer business. Such term shall not include owning
a nonsubstantial publicly traded interest as a shareholder in a business that
competes with an Employer business. However, engaging in competition with an
Employer business shall include representing or providing consulting services
to, or being an employee of, any person or entity that is engaged in competition
with any Employer business or that takes a position adverse to any Employer
business. Accordingly, benefits shall not be provided under this Plan if, within
the time period and without the written consent specified, Participant either
engages directly in competitive activity or in any capacity in any location
becomes employed by, associated with, or renders service to any company, or
parent or affiliate thereof, or any subsidiary of any of them, if any of them is
engaged in competition with an Employer business, regardless of the position or
duties the Participant takes and regardless of whether or not the employing
company, or the company that Participant becomes associated with or renders
service to, is itself engaged in direct competition with an Employer business.


  7.3 Notice.


  Any notice required or permitted to be given to the Administrative Committee
under the Plan shall be sufficient if in writing and hand delivered, or sent by
certified mail, to the principal office of SBC, directed to the attention of the
Senior Vice President-Human Resources. Any notice required or permitted to be
given to a Participant shall be sufficient if in writing and hand delivered, or
sent by certified mail, to Participant at Participant’s last known mailing
address as reflected on the records of his or her employing company or the
company from which the Participant incurred a Termination of Employment, as
applicable. Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark or on the receipt
for certification.


  7.4 Validity.


  In the event any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this plan.


  7.5 Applicable Law.


  This Plan shall be governed and construed in accordance with the laws of the
State of Texas to the extent not preempted by the Employee Retirement Income
Security Act of 1974, as amended, and regulations thereunder (“ERISA”).


  7.6 Plan Provisions in Effect Upon Termination of Employment.


  The Plan provisions in effect upon a Participant’s Termination of Employment
shall govern the provision of benefits to such Participant. Notwithstanding the
foregoing sentence, the benefits of a Participant whose Retirement occurred
prior to February 1, 1989, shall be subject to the provisions of Section 3.3
hereof.


--------------------------------------------------------------------------------

SUPPLEMENTAL RETIREMENT INCOME PLAN AGREEMENT

THIS AGREEMENT is made and entered into at San Antonio, Texas as of this _____
day of _______________, by and between SBC Communications Inc. (“SBC”) and
__________ (“Participant”).

WHEREAS, SBC has adopted a Supplemental Retirement Income Plan (the "Plan"); and

WHEREAS, the Participant has been determined to be eligible to participate in
the Plan; and

WHEREAS, the Plan requires that an agreement be entered into between SBC and
Participant setting out certain terms and benefits of the Plan as they apply to
the Participant;

NOW, THEREFORE, SBC and the Participant hereby agree as follows:

1. The Plan is hereby incorporated into and made a part of this Agreement as
though set forth in full herein. The parties shall be bound by, and have the
benefit of, each and every provision of the Plan as set forth in the Plan.


2. The Participant was born on ___________, and his or her present employment
began on _____________,


3. 3. The Participant's "Retirement Percent" which is described in the Plan
shall be ________ percent (__%)


4. Election as to Form of Benefits. The Participant elects the Benefit Payout
Alternative listed below next to which the Participant has subscribed his or her
initials. If no option is initialed, the Participant's form of benefit under the
Plan shall be the Life With 10-Year Certain Benefit, which is listed under a.
below:


______ a. Life with 10-Year Certain Benefit described in Section 3.3(a) of the
Plan.


______ b. Joint and 100% Survivor Benefit described in Section 3.3(b) of the
Plan.


______ c. Joint and 50% Survivor Benefit described in Section 3.3(c) of the
Plan.


______ d. The Participant elects the Benefit Payout Alternative as shown on the
Supplemental Retirement Income Plan (SRIP) Benefit Election form attached hereto
and incorporated herein for all purposes (the "Form"). The Participant may
change this election at any time prior to the end of the calendar year
immediately preceding the Participant's Termination of Employment. The
Participant's election in effect at the end of the calendar year immediately
preceding the Participant's Termination of Employment time will control the
distribution of benefits under the Plan. If the Participant has not elected a
Benefit Payout Alternative prior to the end of the calendar year immediately
preceding the Participant's Termination of Employment, the Participant's form of
benefit under the Plan shall be the Life With 10-Year Certain Benefit.


This Agreement supersedes all prior Supplemental Retirement Income Plan
Agreements between SBC and Participant, and any amendments thereto, and shall
inure to the benefit of, and be binding upon, SBC, its successors and assigns,
and the Participant and his or her Beneficiaries.

IN WITNESS WHEREOF, the parties hereto have signed and entered into this
Agreement on and as of the date first above written.

SBC COMMUNICATIONS INC.:


By: _____________________________________________
      Senior Executive Vice President-Human Resources


PARTICIPANT:

--------------------------------------------------------------------------------

Due Date:

Form SRIP-4 (9/01)

Supplemental Retirement Income Plan (SRIP)


Payment Election


Name: Social Security Number:


1. Form of Payment


I hereby elect the following form of benefit for my SRIP benefit in accordance
with and subject to the terms of the Plan:


a. ____Life with 10-Year Certain Benefit. Complete Section 4.

b. ____Joint and 100% Survivor Benefit. Complete Section 4.

c. ____Joint and 50% Survivor Benefit. Complete Section 4.

d. ____Lump Sum. Complete Section 2. (Only available if age 54 or older at time
of election and age 55 or older at termination of employment).

e. ____Defer making an election until no later than the last day of the calendar
year preceding the calendar year in which my termination of employment takes
place or my SRIP benefit commences. Complete Section 4.


  Default Distribution: If a payment election is not on file as of the last day
of the year prior to your retirement or termination, the form of benefit shall
be the Life with10-Year Certain Benefit.


2. SRIP Lump Sum Deferral Amount


You must defer the receipt of at least seventy percent (70%) of your lump sum
(excluding accrued interest thereon) until at least the third anniversary of
your retirement (the “70% Rule”). Please indicate below the portion of your lump
sum that you wish to defer:
I wish to defer _______% (not less than 70%). Any portion not deferred will be
paid within 60 days following my termination of employment. Complete Section 3.

Note: You have a one-time right to accelerate the distribution of your deferred
balance by making an election prior to the first day of the calendar year in
which you desire to receive an accelerated distribution of your deferred
balance.

3. Distribution Election for Deferred Lump Sum and Accrued Interest ("Deferred
Balance")


Please indicate how you would like your deferred balance distributed.
 * Complete Section 3a if you wish to receive monthly interest only payments.
   You must also complete Section 3b to elect how to receive your remaining
   deferred balance.
 * Complete Section 3b to specify distribution of your deferred balance. Subject
   to the 70% Rule, payment will begin within 60 days of your retirement date if
   you elect distribution in your year of retirement.
 * The deferred balance must be distributed no later than the 20th anniversary
   of your retirement.
 * If applicable, the dates you complete in Section a and b cannot overlap.

a. Interest Paid Monthly   Please distribute interest on my deferred balance
paid monthly commencing
______________(month/year) through ______________(month/year).   Note: Also
complete Section 3b to elect payment of deferred balance.


b. Ratable Distribution Over a Period of Years   Please make an annual payment
of my deferred balance on March 1st of each year paid for ________

  (insert number from 1 through 20) year(s) commencing ___________(insert year).
Please choose one distribution method as follows:


  Paid ratably for the period(s) selected in 3b. (e.g. 1/20th, 1/19th,
1/18th.... If payment is requested over 20 years).   Paid in equal annual
installments for the period(s) selected in 3b. Note: You may not request more
than 30% of your lump sum within 36 months following retirement. Complete
Section 4.

4. Authorization

I hereby authorize and make the above elections.

Signature Date

Please return to Executive Compensation Staff
175 E. Houston, 3-N-1, San Antonio, Texas 78205